EXHIBIT 10.9

SUBORDINATION AGREEMENT

This Subordination Agreement (this “Agreement”) is entered into as of the 19th
day of September, 2008, by and among each of the parties which have executed
this Agreement on the signature pages below as subordinated lenders (the
“Subordinated Lenders” and each, a “Subordinated Lender”), and LV Administrative
Services, Inc., a Delaware corporation, as agent (in such capacity, “Agent”) for
itself and the Purchasers from time to time party to the Note Purchase
Agreements referred to below (together with their affiliates, endorsees,
transferees and assigns, each, a “Lender” and, together with the Agent, the
“Senior Lenders”). Unless otherwise defined herein, capitalized terms used
herein shall have the meaning provided such terms in the Note Purchase
Agreements referred to below.

BACKGROUND

WHEREAS, it is a condition to each Lender’s agreement to continue to make
investments in Biovest International, Inc., a Delaware corporation (the
“Company”) pursuant to, and in accordance with, (i) that certain Note and
Warrant Purchase Agreement dated as of March 31, 2006 (as amended, supplemented,
restated or modified from time to time, the “March 2006 Laurus Purchase
Agreement”) by and between Laurus Master Fund, Ltd. (“Laurus”) and the Company,
(ii) the Related Agreements referred to in the March 2006 Laurus Purchase
Agreement, (iii) that certain Note Purchase Agreement dated as of October 30,
2007 (as amended, supplemented, restated or modified from time to time, the
“October 2007 Valens US Purchase Agreement”) by and between Valens U.S. SPV I,
LLC (“Valens US”) and the Company, (iv) the Related Agreements referred to in
the October 2007 Valens US Purchase Agreement, (v) that certain Note Purchase
Agreement dated as of October 30, 2007 (as amended, supplemented, restated or
modified from time to time, the “October 2007 Valens Offshore Purchase
Agreement”) by and between Valens Offshore SPV II, Corp. (“Valens Offshore II”)
and the Company, (vi) the Related Agreements referred to in the October 2007
Valens Offshore Purchase Agreement, (vii) that certain Note Purchase Agreement
dated as of December 10, 2007 (as amended, supplemented, restated or modified
from time to time, the “December 2007 Valens US Purchase Agreement”) by and
between Valens US and the Company, (viii) the Related Agreements referred to in
the December 2007 Valens US Purchase Agreement, (ix) that certain Note Purchase
Agreement dated as of December 10, 2007 (as amended, supplemented, restated or
modified from time to time, the “December 2007 Valens Offshore Purchase
Agreement”; and together with the March 2006 Laurus Purchase Agreement, the
October 2007 Valens US Purchase Agreement, the October 2007 Valens Offshore
Purchase Agreement, the December 2007 Valens US Purchase Agreement and all other
securities purchase and/or note purchase agreements entered into by Company in
favor of one or more Senior Lenders, collectively, the “Note Purchase
Agreements”) by and between Valens Offshore II and the Company, and (x) the
Related Agreements referred to in the December 2007 Valens Offshore Purchase
Agreement, that the Subordinated Lenders enter into this Agreement. Please be
advised that certain or all of the Note Purchase Agreements and Related
Agreements have been assigned by Laurus, Valens US and/or Valens Offshore II to
various subsidiaries and/or affiliates of Laurus, Valens US and/or Valens
Offshore II.

WHEREAS, the Subordinated Lenders have made or will make loans to the Company.



--------------------------------------------------------------------------------

NOW, THEREFORE, each Subordinated Lender and the Senior Lenders and the Agent on
behalf of Senior Lenders hereby agree as follows:

TERMS

1. All obligations of the Company and/or any of its Subsidiaries to any Senior
Lender, howsoever created, arising or evidenced, whether direct or indirect,
absolute or contingent or now or hereafter existing, or due or to become due,
other than obligations to any Senior Lender created, arising or evidenced by the
Subordinated Lender Documents, are referred to as “Senior Liabilities”. Any and
all loans made by the Subordinated Lenders to the Company and/or any of its
Subsidiaries, together with all other obligations (whether monetary or
otherwise) of the Company and/or any of its Subsidiaries to any Subordinated
Lender (in each case, including any interest, fees or penalties related
thereto), created, arising or evidenced, under and in connection with (i) that
certain Securities Purchase Agreement, dated as of the date hereof (as amended,
modified or supplemented from time to time, the “Junior Purchase Agreement”),
among the Company and Purchasers under and as defined in the Junior Purchase
Agreement (the “Junior Purchasers”), (ii) those certain Secured Convertible
Debentures dated as of the date hereof by the Company in favor of each of the
Junior Purchasers in the aggregate principal amount of $5,000,000 (the “Junior
Notes”), and (iii) that certain Security Agreement dated as of the date hereof
among the Company and the Junior Purchasers (the “Junior Security Agreement”;
and together with the Junior Purchase Agreement, the Junior Notes, the
Transaction Documents (as defined in the Junior Purchase Agreement), and all
other documents, instruments and agreements entered into in connection with the
transactions contemplated hereby and thereby, collectively, the “Subordinated
Lender Documents”), are referred to as “Junior Liabilities”. It is expressly
understood and agreed that the term “Senior Liabilities”, as used in this
Agreement, shall include, without limitation, any and all interest, fees and
penalties accruing on any of the Senior Liabilities after the commencement of
any proceedings referred to in paragraph 4 of this Agreement, notwithstanding
any provision or rule of law which might restrict the rights of any Senior
Lender, as against the Company, its Subsidiaries or anyone else, to collect such
interest, fees or penalties, as the case may be.

2. Except as expressly otherwise provided in this Agreement or as the Agent on
its own behalf and on behalf of the Lenders may otherwise expressly consent in
writing, the payment of the Junior Liabilities shall be postponed and
subordinated in right of payment and priority to the payment in full of all
Senior Liabilities. Furthermore, whether directly or indirectly, no payments or
other distributions whatsoever in respect of any Junior Liabilities shall be
made (whether at stated maturity, by acceleration or otherwise), nor shall any
property or assets of the Company or any of its Subsidiaries be applied to the
purchase or other acquisition or retirement of any Junior Liability until such
time as the Senior Liabilities have been indefeasibly paid in full.
Notwithstanding anything to the contrary contained in this paragraph 2 or
elsewhere in this Agreement, the Company may make regularly scheduled principal
and interest payments, as the case may be, to the Subordinated Lenders with
respect to the Junior Liabilities, so long as (i) no Event of Default (as
defined in the Note Purchase Agreements or any Related Agreement) has occurred
and is continuing at the time of any such payment or after giving effect to such
payment, (ii) the Company shall have provided to Agent written evidence, in form
and substance satisfactory to Agent, that the Company has, on the date of any
such payment, after giving effect to such payment, cash or cash equivalents on
hand in an amount

 

2



--------------------------------------------------------------------------------

equal to not less than three (3) months scheduled principal and interest
payments to be due and payable to the Senior Lenders over the immediately
following three (3) month period in respect of the Senior Liabilities, as
determined by Agent in its sole discretion, and (iii) the amount of such
regularly scheduled principal payments and the rate of interest, in each case,
with respect to the Junior Liabilities is not increased from that in effect on
the date hereof.

3. Each Subordinated Lender hereby subordinates all claims and security
interests it may have against, or with respect to, any of the assets of the
Company and/or any of its Subsidiaries (the “Subordinated Lender Liens”), to the
security interests granted by the Company and/or any of its Subsidiaries to each
Senior Lender in respect of the Senior Liabilities. No Senior Lender shall owe
any duty to any Subordinated Lender as a result of or in connection with any
Subordinated Lender Liens, including, without limitation, any marshalling of
assets or protection of the rights or interests of any Subordinated Lender. The
Agent, on its own behalf and on behalf of the Lenders, shall have the exclusive
right to manage, perform and enforce the underlying terms of the Note Purchase
Agreements, the Related Agreements and each other document, instrument and
agreement executed from time to time in connection therewith (collectively, the
“Security Agreements”) relating to the assets of the Company and its
Subsidiaries and to exercise and enforce its rights according to its discretion.
Each Subordinated Lender waives all rights to affect the method or challenge the
appropriateness of any action taken by any Senior Lenders in connection with any
Senior Lender’s enforcement of its rights under the Security Agreements. Only
the Agent, on its own behalf and on behalf of the Lenders, shall have the right
to restrict, permit, approve or disapprove the sale, transfer or other
disposition of the assets of the Company or any of its Subsidiaries. As between
each Senior Lender and each Subordinated Lender, the terms of this Agreement
shall govern even if all or part of any Senior Lender’s liens are avoided,
disallowed, set aside or otherwise invalidated.

4. In the event of any dissolution, winding up, liquidation, readjustment,
reorganization or other similar proceedings relating to the Company and/or any
of its Subsidiaries or to its creditors, as such, or to its property (whether
voluntary or involuntary, partial or complete, and whether in bankruptcy,
insolvency or receivership, or upon an assignment for the benefit of creditors,
or any other marshalling of the assets and liabilities of the Company and/or any
of its Subsidiaries, or any sale of all or substantially all of the assets of
the Company and/or any of its Subsidiaries, or otherwise), the Senior
Liabilities shall first be irrevocably paid in full before any Subordinated
Lender shall be entitled to receive and to retain any payment, distribution,
other rights or benefits in respect of any Junior Liability. In order to enable
each Senior Lender to enforce its rights hereunder in any such action or
proceeding, each Senior Lender is hereby irrevocably authorized and empowered in
its discretion as attorney in fact for each Subordinated Lender to make and
present for and on behalf of such Subordinated Lender such proofs of claims
against the Company and/or its Subsidiaries as the Agent may deem expedient or
proper and to vote such proofs of claims in any such proceeding and to receive
and collect any and all dividends or other payments or disbursements made
thereon in whatever form the same may be paid or issued and to apply same on
account of any the Senior Liabilities. In the event, prior to indefeasible
payment in full of the Senior Liabilities, any Subordinated Lender shall receive
any payment in respect of the Junior Liabilities and/or in connection with the
enforcement of such Subordinated Lender’s rights and remedies against the
Company and/or any of its Subsidiaries, whether arising in connection with the
Junior Liabilities or otherwise, then such Subordinated Lender shall forthwith
deliver, or cause to be delivered, the

 

3



--------------------------------------------------------------------------------

same to the Agent in precisely the form held by such Subordinated Lender (except
for any necessary endorsement) and until so delivered the same shall be held in
trust by such Subordinated Lender as the property of the Senior Lender.

5. Each Subordinated Lender will mark its/his books and records so as to clearly
indicate that its/his respective Junior Liabilities are subordinated in
accordance with the terms of this Agreement. Each Subordinated Lender will
execute such further documents or instruments and take such further action as
the Agent may reasonably request from time to time to carry out the intent of
this Agreement.

6. Each Subordinated Lender hereby waives all diligence in collection or
protection of or realization upon the Senior Liabilities or any security for the
Senior Liabilities.

7. No Subordinated Lender will without the prior written consent of the Agent:
(a) attempt to enforce or collect any Junior Liability or any rights in respect
of any Junior Liability; or (b) commence, or join with any other creditor in
commencing, any bankruptcy, reorganization, or insolvency proceedings with
respect to the Company and/or any of its Subsidiaries.

8. The Agent, on its own behalf and on behalf of the Lenders, may, from time to
time, at its sole discretion and without notice to any Subordinated Lender, take
any or all of the following actions: (a) retain or obtain a security interest in
any property to secure any of the Senior Liabilities; (b) retain or obtain the
primary or secondary obligation of any other obligor or obligors with respect to
any of the Senior Liabilities; (c) extend or renew for one or more periods
(whether or not longer than the original period), alter, increase or exchange
any of the Senior Liabilities, or release or compromise any obligation of any
nature of any obligor with respect to any of the Senior Liabilities; and
(d) release its security interest in, or surrender, release or permit any
substitution or exchange for, all or any part of any property securing any of
the Senior Liabilities, or extend or renew for one or more periods (whether or
not longer than the original period) or release, compromise, alter or exchange
any obligations of any nature of any obligor with respect to any such property.

9. The Agent, on its own behalf and on behalf of the Lenders, may, from time to
time, whether before or after any discontinuance of this Agreement, without
notice to any Subordinated Lender, assign or transfer any or all of the Senior
Liabilities or any interest in the Senior Liabilities; and, notwithstanding any
such assignment or transfer or any subsequent assignment or transfer of the
Senior Liabilities, such Senior Liabilities shall be and remain Senior
Liabilities for the purposes of this Agreement, and every immediate and
successive assignee or transferee of any of the Senior Liabilities or of any
interest in the Senior Liabilities shall, to the extent of the interest of such
assignee or transferee in the Senior Liabilities, be entitled to the benefits of
this Agreement to the same extent as if such assignee or transferee were a
Senior Lender, as applicable; provided, however, that, unless the Agent on its
own behalf and on behalf of the Lenders, shall otherwise consent in writing, the
Senior Lenders shall have an unimpaired right, prior and superior to that of any
such assignee or transferee, to enforce this Agreement, for the benefit of the
Senior Lenders, as to those of the Senior Liabilities which the Senior Lenders
have not assigned or transferred.

 

4



--------------------------------------------------------------------------------

10. The Senior Lenders shall not be prejudiced in their rights under this
Agreement by any act or failure to act of any Subordinated Lender, or any
noncompliance of any Subordinated Lender with any agreement or obligation,
regardless of any knowledge thereof which any Senior Lender may have or with
which any Senior Lender may be charged; and no action of any Senior Lender
permitted under this Agreement shall in any way affect or impair the rights of
any other Senior Lender and the obligations of any Subordinated Lender under
this Agreement.

11. No delay on the part of any Senior Lender in the exercise of any right or
remedy shall operate as a waiver of such right or remedy, and no single or
partial exercise by the Senior Lenders of any right or remedy shall preclude
other or further exercise of such right or remedy or the exercise of any other
right or remedy; nor shall any modification or waiver of any of the provisions
of this Agreement be binding upon any Senior Lender except as expressly set
forth in a writing duly signed and delivered by the Agent on it own behalf and
on behalf of the Senior Lenders. For the purposes of this Agreement, Senior
Liabilities shall have the meaning set forth in Section 1 above, notwithstanding
any right or power of any Subordinated Lender or anyone else to assert any claim
or defense as to the invalidity or unenforceability of any such obligation, and
no such claim or defense shall affect or impair the agreements and obligations
of any Subordinated Lender under this Agreement.

12. This Agreement shall continue in full force and effect after the filing of
any petition (“Petition”) by or against the Company and/or any of its
Subsidiaries under the United States Bankruptcy Code (the “Code”) and all
converted or succeeding cases in respect thereof. All references herein to the
Company and/or Subsidiary shall be deemed to apply to the Company and such
Subsidiary as debtor-in-possession and to a trustee for the Company and/or such
Subsidiary. If the Company or any of its Subsidiaries shall become subject to a
proceeding under the Code, and if the Senior Lenders shall desire to permit the
use of cash collateral or to permit or provide post-Petition financing from any
Senior Lender (or an affiliate or a third party satisfactory to the Senior
Lenders) to the Company or any such Subsidiary under the Code, each Subordinated
Lender agrees as follows: (1) adequate notice to such Subordinated Lender shall
be deemed to have been provided for such consent or post-Petition financing if
such Subordinated Lender receives notice thereof three (3) business days (or
such shorter notice as is given to the Senior Lenders) prior to the earlier of
(a) any hearing on a request to approve such post-petition financing or (b) the
date of entry of an order approving same and (2) no objection will be raised by
any Subordinated Lender to any such use of cash collateral or such post-Petition
financing from any Senior Lender (or an affiliate of the Senior Lender).

13. This Agreement shall be binding upon each Subordinated Lender and upon the
heirs, legal representatives, successors and assigns of each Subordinated Lender
and the successors and assigns of any Subordinated Lender. This Agreement may be
executed in one or more counterparts, each of which shall be deemed an original
and all of which together shall be deemed to constitute one agreement. It is
understood and agreed that if facsimile copies of this Agreement bearing
facsimile signatures are exchanged between the parties hereto, such copies shall
in all respects have the same weight, force and legal effect and shall be fully
as valid, binding, and enforceable as if such signed facsimile copies were
original documents bearing original signature.

 

5



--------------------------------------------------------------------------------

14. So long as any of the Senior Liabilities shall remain outstanding, no
Subordinated Lender shall permit any of the Subordinated Lender Documents to be
amended, modified or otherwise supplemented without the prior written consent of
the Agent.

15. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED, INTERPRETED AND ENFORCED
ACCORDING TO, THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO PRINCIPLES OF
CONFLICT OF LAWS PROVISIONS THEREOF AND SHALL BE BINDING UPON THE PARTIES HERETO
AND THEIR RESPECTIVE SUCCESSORS AND ASSIGNS. ANY ACTION BROUGHT CONCERNING THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT SHALL BE BROUGHT ONLY IN THE STATE
COURTS OF NEW YORK OR IN THE FEDERAL COURTS LOCATED IN THE STATE OF NEW YORK;
PROVIDED, HOWEVER, THAT THE SENIOR LENDER MAY CHOOSE TO WAIVE THIS PROVISION AND
BRING AN ACTION OUTSIDE THE STATE OF NEW YORK. The individuals executing this
Agreement on behalf of the Subordinated Lenders agree to submit to the
jurisdiction of such courts and waive trial by jury. The prevailing party shall
be entitled to recover from the other party its reasonable attorneys’ fees and
costs. Wherever possible each provision of this Agreement shall be interpreted
in such manner as to be effective and valid under applicable law, but if any
provision of this Agreement shall be prohibited by or invalid under such law,
such provision shall be ineffective to the extent of such prohibition or
invalidity, without invalidating the remainder of such provision or the
remaining provisions of this Agreement.

16. Notwithstanding anything to the contrary stated in any UCC-1 filed in
connection with the loans set forth in the Subordinated Lender Documents or any
provision of the applicable UCC, Subordinated Lenders hereby agree that all
Liens granted to Subordinated Lenders in connection with the Subordinated Lender
Documents shall have equal priority, and shall be treated as pari passu liens,
without regard to the timing or order of the filing of any UCC-1 memorializing
the Liens in favor of any or all of the Subordinated Lenders.

[signature page follows]

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been made and delivered this 19th day of
September, 2008.

 

SUBORDINATED LENDER:

 

By:  

 

Name:   Title:  

[Signatures Continued on Next Page]



--------------------------------------------------------------------------------

VALENS OFFSHORE SPV I, LTD. By:   Valens Capital Management, LLC, its  
investment manager By:  

 

Name:   Title:  

[Signatures Continued on Next Page]



--------------------------------------------------------------------------------

VALENS OFFSHORE SPV II, CORP. By:   Valens Capital Management, LLC, its  
investment manager By:  

 

Name:   Title:  

[Signatures Continued on Next Page]



--------------------------------------------------------------------------------

PSOURCE STRUCTURED DEBT LIMITED By:   Laurus Capital Management, LLC, its  
investment manager By:  

 

Name:   Title:  

[Signatures Continued on Next Page]



--------------------------------------------------------------------------------

LV ADMINISTRATIVE SERVICES, INC., individually and as Agent By:  

 

Name:   Title:  

[Signatures Continued on Next Page]



--------------------------------------------------------------------------------

Acknowledged and Agreed to by: BIOVEST INTERNATIONAL, INC. By:  

 

Name:   Steven Arikian, M.D. Title:   Chairman & CEO